DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 6/3/2022. Claims 1, 12 and 20 are amended. Claims 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 regarding the rejections of record under 35 USC 103 have been considered but are not persuasive. The Applicant’s arguments with respect to the rejection under 35 USC 101 have been considered but are not persuasive. 
In response to Applicant’s arguments regarding the rejection under 35 USC 101, the Applicant should please note that the determining step and the causing step are considered to be the abstract ideas, and not the limitations receiving limitations.  The “determining” and causing limitations of the claim, as drafted, amount to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, i.e., making a mental determination, and based on that determination, manually clicking a button to delete a video.
In response to Applicant’s arguments on pages 10-13 that “The Office Action alleges that "Haritaoglu discloses, as what is commonly known in the art, first information indicative of one or more first source frames being embedded in a first received video segment and second information indicative of one or more second source frames being embedded in a second received video segment." Office Action at page 7. To the extent that the Office Action is applying Official Notice when alleging that this feature of claim 1 is commonly known in the art, Applicant respectfully submits that the application of Official Notice is improper. The MPEP states that "Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well- known." See MPEP § 2144.03. Applicant respectfully submits that this feature of the claims is not DOCKET NO.: 102005.012220PATENTApplication No.: 16/725,936Office Action Dated: March 3, 2022capable of instant and unquestionable demonstration as being well-known, as required by the MPEP. Accordingly, Applicant respectfully traverses such Official Notice and requests supporting documentary evidence.
Further, the cited portions of Haritaoglu for teaching this feature of the claims do not teach what is alleged in the Office Action and are reproduced below: [0044] In one embodiment, video processing techniques are disclosed to generate perceptual video signatures which are unique for each video. Generating video signatures for each video requires (i) extracting the perceptual video features (e.g., object segmentation followed by extraction of the perceptual object features such as motion and color features), and (ii) identifying the unique and distinguishable perceptual video features to be stored in the video fingerprint. Fast and scalable computer vision and image processing techniques are used to extract the unique perceptual object and video features. Unlike known watermarking and fingerprinting techniques, the perceptual video signatures are not embedded in the video files. Extracted perceptual video signatures from each video are stored in a video signature database as a separate file. This video signature database is used for identification of the duplicate and near-duplicate videos. (Emphasis added). 
[0045] Identification of a duplicate or near-duplicate video is performed by computing a similarity measurement between the video under consideration and the videos in the database. In one embodiment, a video-edit-distance metric measures this similarity. Video-edit-distance is computed either as a direct function of the actual video files or as a function of the extracted video signatures and fingerprints. 
Depending on the approach chosen for computation, the video edit distance determines the degree of common video segments, buffers, or fingerprints. The present system includes a novel algorithm to compute video edit-distance between two videos as a function of their perceptual video signatures. 
As is clear in the above reproduced portion of Haritaoglu, not only does Haritaoglu fail to teach "first information indicative of one or more first source frames being embedded in a first received video segment and second information indicative of one or more second source frames being embedded in a second received video segment" contrary to the allegations in the Office Action, but Haritaoglu also teaches away from the claimed technique by teaching the storing of extracted perceptual video signatures in a database rather than embedding the perceptual video signatures in the video files. See Haritaoglu at paragraph [0044]. Further, Haritaoglu is silent with respect to any source frames let alone "first information indicative of one or more first source frames wherein the first information was embedded in the first video segment" and "second DOCKET NO.: 102005.012220PATENTApplication No.: 16/725,936Office Action Dated: March 3, 2022information indicative of one or more second source frames, wherein the second information was embedded in the second video segment" as recited in claim 1. 
As a result, the Office Action is using impermissible hindsight because the facts used to form the basis of this obviousness rejection based on the combination of Park, Abajian, Haritaoglu, and Petrovic cannot be gleaned from the cited references. See MPEP § 2142 (explaining that impermissible hindsight must be avoided). Accordingly, Haritaoglu and fail Petrovic to overcome the deficiencies of Park and Abajian conceded in the Office Action, and independent claim 1 is allowable over the cited references for at least these reasons. 
As aforementioned, independent claim 12 includes similar, but not identical, features as independent claim 1 and is therefore allowable over the cited references for at least the same reasons above. Claims 2-3, 10-11, 13, and 19 are dependent upon independent claims 1 or 12 and are allowable for at least the same reasons above as well as for the additional features they recite”, the Examiner respectfully disagrees. The Applicant should please note that the Examiner did not apply Official Notice when rejecting the independent claims. The citations used of Haritaoglu reference refer to what Haritaoglu explicitly teaches as commonly known in the art, i.e., “Unlike known watermarking and fingerprinting techniques, the perceptual video signatures are not embedded in the video files (see Haritaoglu, at least at [0043]-[0044], and related text). This means, then, that known watermarking and fingerprinting techniques do embed the perceptual video signatures in video files. And the reference is cited to specifically teach the limitation of “first information indicative of one or more first source frames being embedded in a first received video segment and second information indicative of one or more second source frames being embedded in a second received video segment. The Examiner notes that the rejection of the claims recites “In an analogous art relating to a system for detecting video, Haritaoglu discloses, as what is commonly known in the art, first information indicative of one or more first source frames being embedded in a first received video segment and second information indicative of one or more second source frames being embedded in a second received video segment (see Haritaoglu, at [0044]-[0045], and related text). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian to include the limitations as disclosed by Haritaoglu as what is commonly known in the art for the advantage of efficiently marking video with identifying data”.
In response to Applicant’s arguments regarding the rejections of claims 11 and 19, the Applicant should please note that the Official Notice is applied to receiving first video via a fiber connection and receiving second video via a satellite connection, and not to the specific limitations of claim 1. The Examiner notes that receiving content via different mediums in a system is well-known in the art (see at least Kahn et al., US20170064356, at least at [0038]-[0045], [0077], and related text).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for claims 12 and 20 are similar to that of claim 1 and therefore rejected for the same reasons.
The limitations of “determining, based on a comparison of the first information to the second information, that the first video segment and second video segment were encoded based on one or more identical source frames indicating that the second video segment comprises a redundant video segment; and causing , based on the indicating that the second video segment comprises the redundant video segment  deduplication of the second video segment” of the claim, as drafted, amount to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed by a person making a mental determination, and based on that determination, manually clicking a button to delete a video. Additionally, the mere recitation of a generic computer(s) does not take the claim limitations out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e., the receiving steps, and the sending step of claim 12) are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving) such that it amounts no more than mere instructions for simple data-gathering. Accordingly, the additional elements (i.e., the encoders and/or server) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (of record), and Petrovic (of record).

Regarding claims 1 and 12, Park discloses a method (Park’s implementation including using conventional de-duplication technology that compares content and not just metadata, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text) comprising: 
receiving (see Park, at least at col 4, lines 4-12 and lines 30-41, and related text), from a first encoder (at least code/portion of code to implement specific steps of a device to encode content in a specific format/technique, see Park, at least at col 4, lines 42-50, col 8, lines 27-33, col 11, line 23 – col 12, line 62, and related text), a first video segment comprising first information (see Park, at least at col 4, lines 4-20, col 4, lines 42-50, col 10, line 66 – col 11, line 15, and related text);
receiving (see Park, at least at col 4, lines 4-12 and lines 30-41, and related text), from a second encoder (at least code/portion of code to implement specific steps of a device to encode content in a second specific format/technique, see Park, at least at col 4, lines 42-50, col 8, lines 27-33, col 11, line 23 – col 12, line 62, and related text), a second video segment comprising second information (see Park, at least at col 4, lines 4-20, col 4, lines 42-50, col 10, line 66 – col 11, line 15, col 8, lines 41-52, and related text); and
making a comparison of the first information to the second information (see Park, at least at col 4, line 42 – col 5, line 30, col 8, line 34-30, and related text); 
determining, based on the comparison, an indication that the second video segment comprises a redundant video segment (the determination being performed in the implementation in which both the preferred de-duplication technique is used as well as the conventional de-duplication technique is used, and as such the determination is based at least on the comparison of the information. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Park such that both embodiments are used for making the determination for the advantage of more efficiently determining duplicate video, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 9, lines 28-39, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text. The Applicant should please note that the limitation of “an indication that the second video segment comprises a redundant video segment” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.); and
causing, based on the indicating that the second video segment comprises the redundant video segment, deduplication of the second video segment (see Park, at least at col 1, lines 6-32, Figs 1-3, and related text).
Park does not specifically disclose the first information being indicative of one or more first source frames, wherein the first information was embedded in the first video segment by the first encoder, or the second information being indicative of one or more second source frames, wherein the second information was embedded in the second video segment by the second encoder; or
determining, based on the comparison of the first information to the second information, that the first video segment and second video segment were encoded based on one or more identical source frames.
In an analogous art relating to a system for managing media, Abajian discloses determining, based on a comparison, that a first video segment and second video segment were encoded based on one or more identical source frames (see Abajian, at least at [0007], [0021]-[0023], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park to include the limitations by Abajian for the advantage of providing options to more efficiently and robustly determine information about various media.
Park in view of Abajian does not specifically disclose the first information being indicative of one or more first source frames, wherein the first information was embedded in the first video segment by the first encoder, or the second information being indicative of one or more second source frames, wherein the second information was embedded in the second video segment by the second encoder.
In an analogous art relating to a system for detecting video, Haritaoglu discloses, as what is commonly known in the art, first information indicative of one or more first source frames being embedded in a first received video segment and second information indicative of one or more second source frames being embedded in a second received video segment (see Haritaoglu, at [00443]-[0044], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian to include the limitations as disclosed by Haritaoglu as what is commonly known in the art for the advantage of efficiently marking video with identifying data.
Park in view of Abajian and Haritaoglu does not specifically disclose wherein the first information was embedded in the first video segment by the first encoder, or wherein the second information was embedded in the second video segment by the second encoder.
In an analogous art relating to a system for managing media, Petrovic discloses first information embedded in a first video segment by a first encoder, and second information embedded in a second video segment by a second encoder (see Petrovic, at least at [0009], [0030]-[0033], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian and Haritaoglu to include the limitations as disclosed by Petrovic for the advantage of more efficiently marking and managing video with identifying data.
Regarding claim 2, Park in view of Abajian, Haritaoglu, and Petrovic discloses wherein the determining that the first video segment and second video segment were encoded based on one or more identical source frames (see Abajian, at least at [0007], [0023], and related text) is in response to determining that the first video segment and the second video segment are not bit- wise identical (see Abajian, at least at [0007], and related text, and see Park, at least at col 5, lines 7-16, col 8, lines 25-40, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text).  
Regarding claims 3 and 13, Park in view of Abajian, Haritaoglu, and Petrovic discloses wherein the first information comprises a first hash value determined based on one or more first source frames received by the first encoder, wherein the second information comprises a second hash value determined based on one or more second source frames received by the second encoder (the implementation in which both the preferred de-duplication technique is used as well as the conventional de-duplication technique is used, and as such the determination is based at least on the comparison of the information, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 9, lines 28-39, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text, and see Abajian, at least at [0020]-[0023], and related text).  
Regarding claim 10, Park in view of Abajian, Haritaoglu, and Petrovic discloses wherein the redundant video segment is not stored by one or more servers associated with a content delivery network (the redundant video is deleted, see Park, at least at col 1, lines 19-32, and related text).  
Regarding claims 11 and 19, Park in view of Abajian, Haritaoglu, and Petrovic does not specifically disclose wherein the first video segment is received via a fiber connection, wherein the second video segment is received via a satellite connection. However, the Examiner takes official notice that it is very well-known and common in the art for systems to receive various different video segments via various different connections including satellite and fiber. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view Abajian to specifically include the limitations as above for the advantage of providing via very well-known and standard connections.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (of record), and Petrovic (of record), as applied to claim 3, and further in view of Kitani (of record).

Regarding claims 4 and 20, Park in view of Abajian, Haritaoglu, and Petrovic discloses the first video segment from the first decoder and the second video segment from the second decoder, but does not specifically disclose wherein the first hash value was embedded in the first video segment by the first encoder, wherein the second hash value was embedded in the second video segment by the second encoder.  
In an analogous art relating to a system for managing media, Kitani discloses a hash value being embedded in a video segment by an encoder (see Kitani, at least at [0059], [0089]-[0090], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian, Haritaoglu, and Petrovic to include the limitations as taught by Kitani for the advantage of more efficiently and robustly determine information about various media.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (of record), and Petrovic (of record), as applied to claim 3, and further in view of Lerouge (of record).

Regarding claims 5-6 and claims 14-15, Park in view of Abajian, Haritaoglu, and Petrovic does not specifically disclose wherein the first hash value is included in at least one of: a supplemental enhancement information (SEI) message, an International Organization for Standardization (ISO) base media file format (BMFF) box, or a Moving Picture Experts Group (MPEG)-2 transport streams (TS) descriptor and wherein the second hash value is included in at least one of: a supplemental enhancement information (SEI) message, an International Organization for Standardization (ISO) base media file format (BMFF) box, or a Moving Picture Experts Group (MPEG)-2 transport streams (TS) descriptor.  
In an analogous art relating to a system managing media, Lerouge discloses hash values included in supplemental enhancement information (SEI) messages (see Lerouge, at least at [0008], [0020], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian, Haritaoglu, and Petrovic to include the limitations as taught by Lerouge for the advantage of providing information using well-known protocols for efficient processing.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (of record), and Petrovic (of record), as applied to claim 1, and further in view of Belyaev (of record).

Regarding claims 7-9 and 16-18, Park in view of Abajian, Haritaoglu, and Petrovic does not specifically disclose wherein the first information indicates first perceptual data associated with the first video segment, wherein the second information indicates second perceptual data associated with the second video segment.  
In an analogous art relating to a system for managing media, Belyaev discloses first information indicating first perceptual data associated with a first video segment and second information indicates second perceptual data associated with a second video segment (see Belyaev, at least at [0102], [0118], [0138], [0158], and related text).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian, Haritaoglu, and Petrovic to include the limitations as taught by Belyaev for the advantage of providing more robust methods and information for evaluating media.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@USPTO.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421